DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
	Claim Status
Claim 1 has been amended; support for claim 1 is found in figures 2 and 4.
Claim 2 has been cancelled.
Claim 21 has been added, support is found on page 10 lines 7-14 of the instant specification. No new matter has been added.
Claims 1 and 3-21 are currently pending and have been examined on the merits in this office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7-13, 15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Slocum (US 2015/0140371 A1) in view of Zeng et al. (US 10,658,632 B1).

Regarding claim 1, Slocum teaches a battery comprising:
a curved metal shell, having a curved surface and a plurality of side walls extending from the curved surface (Slocum Figures 1f and 1g, housing 11 having end walls such as 11a; [0059] housing can be made of metal;
a curved metal plate (Slocum Figure 1f and 1g, lid 12 [0059] and [0067] metal battery container); and
a curved electrode assembly, disposed between the curved metal shell and the curved metal plate (Slocum Figure 1f cell stacks 35 and 45 being the electrode assembly);
wherein the plurality of side walls are bound with the curved metal plate to seal the curved electrode assembly between the curved metal shell and the curved metal plate (Slocum Figure 1f; [0009] lid is coupled to the container and sealed such that the battery cells are sealed in the container).
Slocum fails to teach wherein the plurality of side walls comprise a first flange; the curved metal plate comprises a second flange; and the plurality of side walls are bound with the second flange through the first flange, and wherein the first flange is integrally formed with the plurality of side walls, and the second flange is integrally formed with the curved metal plate.

Zeng discloses a battery housing for electrode assemblies. Zeng is analogous with Slocum as being within the same field of endeavor of battery housings. Zeng teaches of a metal lid 106 and receptacle 104 having mating flanges integrally formed with side walls of the receptacle (Zeng Figure 1B and 1F) to couple the lid and the receptacle to form a hermetical seal 118 (Zeng Col. 4 lines 24-29; Col. 7 lines 11-18;) to prevent elements in an ambient environment from entering the battery (Zeng Col. 10 lines 31-46).

    PNG
    media_image1.png
    367
    680
    media_image1.png
    Greyscale

Therefore, it would have been obvious to modify the lid and metal container of Slocum such that the end portions contain flanges as taught by Zeng to hermetically seal the battery and prevent the ambient environment from entering the battery.


Regarding claim 3, modified Slocum teaches all the claim limitations of claim 1. Slocum further teaches wherein the plurality of side walls comprise a first side, a second side adjacent to the first side, a third side opposite to the first side, and a fourth side opposite to the second side (Slocum Figures 1b, 1f, 1g the side walls of the housing forms a rectangular cavity wherein the cell stacks are provided and a top lid is placed to seal).

Regarding claim 4, modified Slocum teaches all the claim limitations of claim 3. Slocum further teaches wherein the first side and the third side are horizontal sides, and the second side and the fourth side are curved sides (Slocum Figure 1f, 1e and 1g; Figure 1e shows they are pretty horizontal, end wall 11a on both sides would not be curved as seen in 1g, the other side walls would have a curve as they would cover the main portion of the electrode assembly as seen in Figure 1f).

Regarding claim 5, modified Slocum teaches all the claim limitations of claim 3. Slocum further teaches wherein the first side, the second side, the third side, and the fourth side are all horizontal sides (Slocum Figure 1a-1g; a rectangular shape of the electrode assembly would have the four side walls being in a straight/horizontal shape).


Regarding claim 7, modified Slocum teaches all the claim limitations of claim 1. Slocum further teaches wherein the curved electrode assembly and the curved metal shell have a same curvature radius, and the curvature radius is greater than 8 mm (Slocum [0063] electrode stack is disposed into the housing 11 of the container 100 and then bent to conform to the curvature of the housing and/or lid; [0079] the curved container defines an inner radius of curvature of about 100 mm, other examples can have a radius of curvature of 150-200 mm).

Regarding claims 8 and 9, modified Slocum teaches all the claim limitations of claim 1. Slocum further teaches wherein the electrode assembly comprises a cathode, and anode, and a separator; and the separator is disposed between the cathode and the anode (Slocum [0007]); and
a middle portion of the cathode is provided with a cathode tab, and a middle portion of the anode is provided with an anode tab (Slocum Figure 5d; leads 240ac and 230ac group together at a middle portion of the electrode, a plurality of tabs are used). Slocum fails to teach wherein the electrode assembly is presented in a wound structure.
Zeng discloses a battery housing containing an electrode assembly. Zeng teaches wherein the electrode  used in the battery housing can be a wound configuration (Zeng Col. 11 lines 18-37). 
Therefore, it would have been obvious to use a wound configuration electrode as substituting the electrode assembly of Slocum for a wound configuration would not change the function of the battery. Through the modification, the electrode assembly of Zeng would have a curved shape so that it would fit within the casing of Slocum. Using a wound type battery instead of a plate type battery is deemed to be a design choice that can be modified by one having ordinary skill in the art.

Regarding claim 10, modified Slocum teaches all the claim limitations of claim 8. Slocum further teaches wherein one of the plurality of side walls has a first electrode terminal and a second electrode terminal; and the first electrode terminal is electrically connected to the cathode tab, and the second electrode terminal is electrically connected to the anode tab (Slocum Figure 6a; [0075] collection of leads 230ac and 240ac (relating to the cathode and anode tabs) are coupled to different ends/ are located on different sidewalls so the location of the terminals can be on different side walls; Possible other arrangements are of skill to one having ordinary skill in the art).

Regarding claim 11, modified Slocum teaches all the claim limitations of claim 1. Slocum further teaches wherein the plurality of side walls are bound with the curved metal plate by welding (Slocum [0051] second housing portion, being the lid, can be coupled to the first housing portion using welding, gluing, crimping etc.).

Regarding claim 12, modified Slocum teaches all the claim limitations of claim 1. Slocum further teaches wherein the curved metal shell comprises an opening formed by the curved surface and the plurality of side walls extending from the curved surface (Slocum Figure 1f and 1g, opening if formed and the cells are then placed in the opening).

Regarding claim 13, modified Slocum teaches all the claim limitations of claim 12. Slocum further teaches wherein the curved electrode assembly is disposed in the opening of the curved metal shell (Slocum Figure 1f and 1g opening is formed and the cells are then placed in the opening).

Regarding claim 15, modified Slocum teaches all the claim limitations of claim 12. Slocum further teaches wherein the curved metal shell further includes at least one terminal and at least one insulating and sealing component provided at the peripheries of the at least one terminal (Slocum Figure 5f terminal 220c, gasket washer 225 used to seal against gas flow [0074]; gasket provided is both the sealing and insulating for the terminal as is commonly known in the art).

Regarding claim 17, modified Slocum teaches all the claim limitations of claim 12 above. Slocum further teaches wherein an explosion proof valve for releasing gas generated is located on the housing of the battery (Slocum Figure 1c [0058] pressure relief region 17 of the lid having a thinner region so if the internal pressure becomes too high it would break to release gas). Slocum fails to teach wherein the curved metal shell features this explosion proof valve rather the lid portion correlating to the metal plate has the valve. A skilled artisan could rearrange the pressure relief region 17 of Slocum such that the location of the pressure relief region is on a portion of the metal container/ housing instead of the metal lid. This rearrangement of parts onto the metal container would not change the function of the pressure relief valve and the placement of the pressure relief valve does not appear to be a critical component of the invention, therefore, moving the pressure relief valve would not change the function of the battery. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 18, modified Slocum teaches all the claim limitations of claim 1. Slocum further teaches wherein the material of the curved metal shell and the curved metal plate is selected from any one of steel, aluminum and alloys (Slocum [0049] container can be made of steel, aluminum, metal alloys etc.).

Regarding claim 19, modified Slocum teaches all the claim limitations of claim 1. Slocum and Zeng fails to teach wherein the length of the first and second flanges range from 0.5 mm -3 mm, however, a skilled artisan would be able to adjust the length of the flanges of Zeng to create the desired sealing effect as the flanges of Zeng are used to create a proper seal and to prevent material from entering the battery cell. Adjusting the length of the flanges to create a larger sealing area is within the knowledge of a skilled artisan. The size/relative dimensions of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).


Regarding claim 20, modified Slocum teaches all the claim limitations of claim 9. Slocum further teaches wherein one of the plurality of side walls has a first electrode terminal and a second electrode terminal; and the first electrode terminal is electrically connected to the cathode tab, and the second electrode terminal is electrically connected to the anode tab (Slocum Figure 1c, electrical terminals 20a and 20c are coupled with the internal cathode and anode plates).

Regarding claim 21, modified Slocum teaches all the claim limitations of claim 3. Zeng further teaches wherein the seal portion is provided the entire battery cell such that the battery casing has a first, second, third, and fourth flange provided at a first, second, third and fourth sides (Zheng Figure 1A and 1B).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Slocum (US 2015/0140371 A1) in view of Zeng et al. (US 10,658,632 B1) as applied to claim 1 above, and further in view of Kim et al. (US 2014/0011070 A1-hereinafter Kim).

Regarding claim 6, modified Slocum teaches all the claim limitations of claim 1. Slocum fails to teach wherein the curved electrode assembly comprises a groove or is formed with steps. While Slocum fails to teach this limitation, the shape of the electrode assembly is considered to be within the knowledge of a skilled artisan.
Kim teaches a battery cell having a stair like structure that corresponds to an external appearance of the electrode assembly (abstract, Figure 2).
Therefore, a skilled artisan would be able to change the shape of the electrode assembly to include a stair-like stacking structure as taught by Kim as the stair like stacking structure would not change the function of the battery as a whole.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Slocum (US 2015/0140371 A1) in view of Zeng et al. (US 10,658,632 B1) as applied to claim 13 above, and further in view of Cho et al. (US 2011/0244318 A1-hereinafter Cho).

Regarding claim 14, modified Slocum teaches all of the claim limitations of claim 13. Slocum fails to teach wherein the curved electrode assembly is fixedly disposed in the opening of the curved metal shell by bonding. Slocum is silent with respect to the attachment of the electrode assembly to the battery casing.
Cho discloses a wound secondary battery. Cho teaches of the wound secondary battery having a finishing material 15 that is provided on the electrode assembly and is connected to a portion of case such that the electrode assembly 10 may be adhered closely to the pouch casing (Cho [0030-0032]).  The finishing material adheres the electrode assembly closely to the pouch casing in order to prevent the electrode assembly from being moved in the interior of the pouch and prevents vending of the tabs and to enhance the reliability of the secondary battery (Cho [0046]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the finishing material of Cho around the secondary battery such that the finishing material creates a bonding between the metal casing and the electrode assembly to prevent movement and enhance the reliability of the secondary battery within the casing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Slocum (US 2015/0140371 A1) in view of Zeng et al. (US 10,658,632 B1)  as applied to claim 15 above, and further in view of Seong (US 2015/0228933 A1).

Regarding claim 16, modified Slocum teaches all of the claim limitations of claim 15. Slocum teaches of a gasket washer 225 used to seal the battery terminal against gas flow (Slocum figure 5f and [0074]). Slocum fails to teach wherein the gasket, being the sealing and insulating component, is made up of plastic. A gasket being made of an insulating plastic is commonly known in the art.
Seong discloses a curved battery pack. Seong teaches wherein a gasket 170 is made of an insulating material to insulate the electrode and the cap plate from each other (Seong [0067]). 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to make the gasket out of an insulating material such as plastic. Plastic is a known insulating material and could be envisioned by a skilled artisan.


Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
Applicant argues the amended claims overcome the rejection of record as the flanges being integrally formed with the plurality of side walls and the curved metal plate are not taught in the prior art combination used of Slocum and Yun. The arguments relating to the wing portion of Yun is not persuasive in view of the updated rejection as Yun is no longer used in the rejection. The rejection has been updated rendering the arguments moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada US 2017/0018747 A1. Yamada discloses a storage battery apparatus having  flange portions 51f and 56f of the battery covers 51 and 56 that are welded together achieve a proper sealing and for protection of the battery cell ([0056-0059]). Yamada teaches  of flange widths for the flange portions. Also see Figure 12 and [0101-105].
Aoshmia US 2003/0031923 A1. Aoshmia teaches of a metal can casing with flanges/ periphery 3a/2a that are sealed together; see Figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728